Citation Nr: 0011406	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-04 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether Section 306 pension benefits were properly terminated 
effective January 1, 1997 due to excessive income.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to October 
1950.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1997 notification 
letter by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which terminated the 
veteran's Section 306 pension benefits, effective January 1, 
1997, due to an income in excess of the pension income limit.  
The veteran filed a timely appeal to that notification.

The case was previously before the Board in November 1999, at 
which time it was Remanded to afford the veteran a video 
conference hearing.  The veteran failed to appear for the 
hearing scheduled for March 14, 2000.  Therefore, the request 
for hearing is deemed withdrawn, and the appeal is being 
processed accordingly.  38 C.F.R. § 20.704 (d) (1999). 


FINDINGS OF FACT

1.  In February 1997, the veteran submitted an Eligibility 
Verification Report (EVR) for 1996, upon which he reported 
receiving $21,564.24 in gross annual income for 1996, which 
included Social Security benefits for himself and his spouse 
totaling $12,181.20, annualized other monthly retirement 
benefits for his spouse of $3,383.04, and a retirement 
annuity withdrawal of $6,000 for his spouse; gross annual 
income was $21,564.24; a retirement and annuity deduction of 
10 percent from gross annual income resulted in countable 
Social Security and other retirement income of $19,407.82.

2.  Listed on the EVR were unreimbursed medical expenses for 
1996 totaling $5,477.52; the amount in excess of 5 percent of 
the veteran's annual income of $21,564.24 ($1,078.21) is 
$4,399.31, which may properly be excluded from countable 
income.

3.  The veteran's spouse realized no earned income in 1996; 
therefore, $2,992.00 may properly be excluded from countable 
income.

4.  When exclusions are taken into consideration, the 
veteran's countable income for 1996 was $12,016.72 
($19,407.82 less $2,992.00 less $4,399.31); this amount is 
below the 1996 annual income limitation of $12,611.00 for 
entitlement to Section 306 disability pension for a veteran 
with one or more dependents.


CONCLUSION OF LAW

The countable income of the veteran for 1996 did not exceed 
the statutory limit for continued entitlement to Section 306 
disability pension.  Accordingly, his disability pension was 
improperly terminated, effective January 1, 1997.  38 
U.S.C.A. §§ 1542, 1543, 5107 (West 1991); 38 C.F.R. 
§§ 3.26(a), 3.252, 3.260, 3.262, 3.960 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran challenges the propriety of termination of his 
Section 306 nonservice-connected pension benefits, effective 
January 1, 1997, due to excessive income. "Section 306 
pension" is defined as "those disability and death pension 
programs in effect on December 31, 1978, which arose out of 
Pub. L. 86-211, 73 Stat. 432."  38 C.F.R. § 3.1(u) (1998).  

Entitlement to Section 306 pension will terminate if the 
veteran ceases to be permanently and totally disabled, if the 
veteran's countable annual income exceeds the applicable 
yearly amount, or if the veteran has a net worth of such size 
that it is reasonable that some part of it be used for his 
maintenance.  38 C.F.R. § 3.960(b).  If entitlement to 
Section 306 pension is terminated for any of the previously-
stated reasons, the veteran cannot reestablish entitlement to 
Section 306 pension and must qualify for pension in the 
improved-pension category in order to be eligible for any 
nonservice-connected pension.  38 C.F.R. § 3.960(d).

The Board notes the veteran's claim that he is entitled to 
"old" pension benefits. Basically, a veteran of a period of 
war who meets certain service requirements and who is 
permanently and totally disabled from a nonservice-connected 
disability may be paid pension benefits.  38 C.F.R. § 3.3 
(1999).  As the result of 1978 legislation (Pub. L. 95-588), 
VA currently administers the payment of nonservice-connected 
pension benefits under three separate eligibility categories.  
The first category, referred to as "old law pension," 
applies to veterans eligible for nonservice-connected pension 
on December 31, 1960.  The second category, referred to as 
"Section 306 pension" because Section 306 of Pub. L. 95-588 
provided a savings clause for those veterans eligible for 
pension at the time the law was passed, applies to veterans 
eligible for nonservice-connected pension based on the laws 
in effect on December 31, 1978.  The third category, referred 
to as "improved pension benefits," became effective January 
1, 1979, and applies to all veterans not eligible for Section 
306 pension.  Veterans' and Survivors' Pension Improvement 
Act, Pub. L. No. 95-588, § 306, 92 Stat. 2497 (1978).  Each 
category of pension eligibility has different benefit rates, 
annual income limits, and exclusions from income.  Because 
the veteran's entitlement had been in effect continuously 
since 1973 until its termination effective January 1, 1997, 
it is considered a Section 306 pension under Pub. L. 96-588.  
See 38 C.F.R. §§ 3.1(u); 3.3(a)(2) (1999).

Section 306 pension benefits, like all VA nonservice-
connected pension benefits, are based in part on income.  
Payments of these pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. §§ 1542, 1543.  The 
annual income limitations for Section 306 pension are the 
amounts specified in § 306(a)(2)(A) of Pub. L. 95-588, as 
increased from time to time under § 306(a)(3) of Pub. L. 95- 
588. 38 C.F.R. § 3.26(a).

For the purpose of entitlement to a Section 306 nonservice-
connected pension in 1996, the maximum annual income for a 
veteran with one dependent is limited to $12,611.00.  See 
"Cost of Living Adjustments and Headstone or Marker 
Allowance Rate," 60 Fed. Reg. 65089-65090 (1995) (effective 
from December 1, 1995).

In determining annual income for purposes of Section 306 
disability pension, payments of any kind or from any source 
are counted as income unless specifically excluded.  Income 
is counted for the calendar year in which it is received.  
Income is determined by the total amount received or 
anticipated during the calendar year.  38 C.F.R. §§ 3.252, 
3.260.

For Section 306 pension, the countable annual income includes 
the veteran's income and the veteran's spouse's income, with 
specific exclusions.  38 C.F.R. § 3.262.  Effective December 
1, 1995, the amount of $2,992.00, or all of the spouse's 
earned income, whichever is higher, is excluded from the 
countable annual income.  See "Cost-of-Living Adjustments 
and Headstone or Marker Allowance Rate," 60 Fed. Reg. 65089-
65090 (1995). 

In determining income for Section 306 disability pension, 10 
percent of Social Security and other retirement payments 
received by a veteran is excluded.  The remaining 90 percent 
is counted income as received.  38 C.F.R. § 3.262(e), (f).

The argument is advanced that essentially a withdrawal or 
lump-sum distribution in the amount of $6,000 in 1996 from 
the veteran's spouse's 403(b), Tax Deferred Account, Annuity 
Contract, from a commercial insurance carrier should be 
regarded as wages or total earned income of the spouse and, 
therefore, excluded from consideration as "countable 
income".  38 C.F.R. § 3.262 (b)(2).  However, regulations do 
not specifically exclude such receipts and/or do not provide 
that tax deferred income should be regarded as wages or 
earned income.  The regulations do provide, however, that 90 
percent of annuities from commercial insurance carriers 
should be regarded as countable income.  38 C.F.R. § 3.262 
(j).  Applying the statutory construction principle of 
expressio unis est exclusio alterius (the expression of one 
thing is the exclusion of the other) together with the 
principle that ordinary terms are to be given their ordinary 
meaning, the Board determines that 38 C.F.R. § 3.262 (j) 
governs the treatment of the annuity in this case and 
eliminates the lump sum withdrawal as earned income.  
Notwithstanding, entitlement to Section 306 disability 
pension will be restored on the basis of the calculations as 
otherwise provided for by regulation. 

For purposes of Section 306 disability pension, there will 
also be excluded unreimbursed amounts paid by the veteran for 
"unusual" medical expenses.  Unreimbursed amounts which 
exceed 5 percent of the veteran's reported annual income are 
considered "unusual".  38 C.F.R. § 3.262(l).

A November 1973 rating decision awarded the veteran 
nonservice-connected pension benefits, effective in September 
1973.  He was married at that time to his current spouse.

In February 1997, the RO received the veteran's VA Form 21- 
0512V-1, Section 306 Eligibility Verification Report (EVR).  
The veteran reported that he received $472.10 in monthly 
Social Security benefits in 1996 (for a total of $5,665.20), 
and that his spouse received $543.00 in monthly Social 
Security benefits (for a total of $6,516.00), as well as 
$281.92 in other monthly retirement benefits (totaling 
$3,383.04).  He also reported that his wife received $6,000 
as a gross distribution from a Section 403 (b) tax deferred 
pension annuity annual.  Lastly, the veteran reported 
unreimbursed family medical expenses of $5,477.52 (consisting 
of medical insurance expenses, physician charges and for 
prescription drugs).

The determination of the veteran's countable income for 1996 
for Section 306 pension purposes, utilizing the EVR received 
in February 1997, is as follows: he received $5,665.20 in 
Social Security benefits.  His spouse received $6,516.00 in 
Social Security benefits, $3,383.04 in other retirement 
benefits, and $6,000.00 from the annuity.  Hence, gross 
annual income for the veteran and his spouse was $21,564.24.  
Upon deduction of 10 percent retirement income and annuity 
income, the countable Social Security and other income for 
1996 was $19,407.82.  Because the veteran's spouse had no 
earned income for 1996, $2,992.00 may be additionally 
excluded from countable income.  Since the total unreimbursed 
medical expenses of $5,477.52 exceeded 5 percent of the 
annual gross income of $1,078.21 (5 percent of $21,564.24) by 
$4,399.31, this amount is also excluded from countable 
income.  After factoring in the exclusions, the total 
countable income for 1996 is $12,016.72 ($19,407.82 less 
$2,992.00 less $4,399.31).  The countable income is below the 
1996 income limitation of $12,611.00 for entitlement to 
Section 306 disability pension for a veteran with one or more 
dependents.

Accordingly, Section 306 pension benefits were improperly 
terminated effective January 1, 1997. 

The Board additionally notes that, on December 1, 1996, the 
annual income limitation was increased to $12,977, and the 
rate for the spouse income inclusion was also increased to 
$3,079 at that time.  Inasmuch the veteran qualifies for 
restoration under the less liberal rates from December 1, 
1995 for income received in 1996, computation of entitlement 
under the more liberal rates is unnecessary.


ORDER

Section 306 disability pension benefits were improperly 
terminated effective January 1, 1997.  To this extent, the 
appeal is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

